Per Curiam.
If the attack made upon the constitutionality of section 20 of the act approved March 28, 1917 (Acts Ex. Sess. 1917, p. 16), should be construed as a demurrer to the proceedings based upon that statute, there is no direct exception to the overruling of such demurrer. Nor *162can tlie exception to the overruling of such demurrer be made a ground of a motion for new trial.
No. 1137.
May 16, 1919.
Condemnation under liquor law. Before Judge Collins. City court of Beidsville. July 30, 1918.
A. S. Way and H. H. Elders, for plaintiff in error.
C. L. Cowart, solicitor, contra.
2. The ground complaining that the. court erred in refusing, on motion, to direct, a. verdict, the motion being based upon attacks upon the constitutionality of the act referred to above, is without merit, because, as has been .ruled more than once, this court will not reverse the judgment of a trial court for refusing to direct a verdict. Bowen v. Smith-Hall Grocery Co., 146 Ga. 157 (4), 160 (91 S. E. 32).
3. The remaining grounds of the motion for new trial show no cause for reversal.

Judgment affirmed.


All the Justices concur, except George, J., absent.